Examiner’s Comments
1.	This office action is in response to the application received on 1/13/2021.
	Claims 1-20, and 23-24 have been canceled by applicant.
	Claims 21-22 and 25-26 are pending and have been examined on the merits.
	Claims 21-22 and 25-26 are now allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 21 and 26, the combination of the structural elements recited in claims 21 and 26 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claims 21 and 26, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument comprising among other features, an advancement assembly supported by said housing and configured to transmit a rotary motion which is exclusively dedicated to the advancement of said firing member through said firing stroke, wherein said rotary motion is transmitted about a longitudinal drive axis; and a retraction assembly supported by said housing and configured for manual rotary actuation about a longitudinal retraction axis, wherein said retraction assembly is 
Prior art of record (US2006/0000867) discloses a firing member that is movable from a proximal position to a fired position during a firing stroke in response to a longitudinal firing motion applied thereto; a firing drive configured to transmit said longitudinal firing motion to said firing member upon actuation of a firing control actuator; but does not disclose an advancement assembly as claimed. It is the Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of invention to modify the prior art of record to arrive at Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/5/2021.